department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date number release date uil contact person identification_number telephone number employer_identification_number eqgen i o i o l a l z f z l o l a r o d i m i h i _ - s o n year dear we have considered your letter dated date as supplemented by your letters dated date date and date in which you request rulings on the applicability of sec_501 and the unrelated_business_income_tax under to the activities described below facts m is a trade_association that is organized as a not-for-profit corporation under state law m is exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code the code members of m include professional d c administrators and general managers and others directly employed in the b industry m’s mission is to promote the enjoyment and involvement in the game of b and to contribute to the growth of the game by providing services to b professionals and the industry overall m will accomplish its mission by enhancing the skills of its professionals and by enhancing the opportunities available to amateurs the general_public and industry employers and manufacturers m is responsible for and owns the rights to conduct prominent b events and tournaments such as p q r and s individually and collectively the t p and q are annual b events both of which attract large numbers of in-person spectators and significant media coverage before year p and q were operated by a wholly-owned in year the internal_revenue_service the service’ ruled taxable subsidiary of m that the transfer to and subsequent operation by m of p and q would not give rise to unrelated_business_taxable_income after the year ruling m assumed control of p and q r is a biennial b event like p and q r as well as significant media coverage s is designed primarily for television coverage and thus while garnering significant media coverage has relatively few in-person spectators attracts large numbers of in-person spectators in year m entered into an agreement with its subsidiary o the agreement gives o the right to provide all services related to the operation management and administration of the t under the terms of the agreement o is entitled to retain as compensation the net_revenues received in connection with each t conducted in year the rights to provide services related to operation of the t were transferred from o to n a taxable subsidiary of m n is currently responsible for all aspects of t events including ticketing marketing advertising travel and entertainment for the members and d logistics eg parking sponsor banners etc t site selection conferencing facilities lodging etc n also has the right to retain the profits from or losses_incurred from the organization of the t rights to and receives all broadcast revenues from the t nevertheless m retains all broadcast in addition to revenues from licensing of television and cable broadcast rights each t generates revenue from among other things admission receipts from the viewing public hospitality including a percentage of the gross_receipts from sales of food and beverages by authorized vendors and concessionaires to attendees and fees paid_by individuals who participate as volunteers a portion of the fees is for uniform clothing worn at the t admissions the revenue from admissions is the money charged to members of the viewing public to enter the premises to watch the t and to gain limited access to portions of the t-hosts' facilities eg bathrooms restaurants parking food and beverage concessions during the t food and beverages are provided to spectators volunteers and t employees by concessionaires the concessionaires sell food and beverages to the general_public at drink stands concession tents and various public places in the vicinity of the t under its contracts with the concessionaires n generally is entitled to a stated percentage of food and beverage income typically between and percent of gross_receipts volunteer operations much of the actual labor performed at each t is performed by volunteers normally these volunteers are members or friends of members of the host c they meet in advance of the t and receive training for various tasks volunteers are required to wear uniforms while on duty during the t each volunteer pays a volunteer uniform fee in return for which the volunteer receives a volunteer uniform meal and water vouchers off-site parking and shuttle service to the t and a volunteer credential that provides him or her with access to the t-site for each day of the event some volunteers opt to purchase additional uniform items to wear during the event so as not to have to launder the items daily m wishes to reacquire all rights to the t that are currently held by n rulings requested m has requested the following rulings the reacquisition of direct control and operation of the t will not adversely affect the tax-exempt status of m as an organization described in sec_501 of the code income from the sale of admission tickets to the general_public for admissions to the t is substantially related to m’s trade_or_business ie exempt_purpose and is not subject_to taxation under sec_511 of the code income received from sales of volunteer uniforms to tournament volunteers is substantially related to m’s trade_or_business ie exempt_purpose and is not subject_to taxation under sec_511 of the code commissions received from concessionaires at the t are not taxable as unrelated_business_taxable_income because the provision of food and beverages to t patrons and volunteers is substantially related to m’s exempt purposes and income from the licensing of broadcasting rights with respect to the t will continue to be recognized as substantially related to the exempt purposes of m for purposes of sec_511 of the code law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations the regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons organizations otherwise exempt from tax under this section are taxable upon their unrelated_business_taxable_income sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of various tax-exempt organizations including organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 of the code provides in relevant part that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 except that such term does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services and that an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit sec_1_513-1 of the regulations provides that the term unrelated_business_taxable_income as used in sec_512 means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_513 specifies with certain exceptions that the phrase ‘unrelated trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 therefore unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that the primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete on the other hand where an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 of the code such as when an organization sends out low- cost articles incidental to the solicitation of charitable_contributions the unrelated_business_income_tax does not apply since the organization is not in competition with taxable organizations however in general any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 and which in addition is not substantially related to the performance of exempt functions presents sufficient likelinood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise businesses for the purposes of certain other provisions of the code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization however where an activity carried on for the production_of_income constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on’ within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued the requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on’ if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that where income producing activities are of a kind normally conducted by nonexempt commercial organizations on a year-round basis the conduct of such activities by an exempt_organization over a period of only a few weeks does not constitute the regular carrying on of trade_or_business for example the operation of a sandwich stand by a hospital auxiliary for only weeks at a state fair would not be the regular conduct of trade_or_business however the conduct of year-round business activities for one day each week would constitute the regular carrying on of trade_or_business thus the operation of a commercial parking lot on saturday of each week would be the regular conduct of trade_or_business where income producing activities are of a kind normally undertaken by nonexempt commercial organizations only on a seasonal basis the conduct of such activities by an exempt_organization during a significant portion of the season ordinarily constitutes the regular conduct of trade_or_business for example the operation of a track for horse racing for several weeks of a year would be considered the regular conduct of trade_or_business because it is usual to carry on such trade_or_business only during a particular season sec_1_513-1 of the regulations provides that in determining whether or not intermittently conducted activities are regularly carried on the manner of conduct of the activities must be compared with the manner in which commercial activities are normally pursued by nonexempt organizations in general exempt_organization business activities which are engaged in only discontinuously or periodically will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors for example the publication of advertising in programs for sports events or music or drama performances will not ordinarily be deemed to be the regular carrying on of business on the other hand where the non-qualifying sales are not merely casual but are systematically and consistently promoted and carried on by the organization they meet the sec_512 requirement of regularity sec_1_513-1 of the regulations provides that certain intermittent income producing activities occur so infrequently that neither their recurrence nor the manner of their conduct will cause them to be regarded as trade_or_business regularly carried on for example income producing or fund raising activities lasting only a short_period of time will not ordinarily be treated as regularly carried on if they recur only occasionally or sporadically furthermore such activities will not be regarded as regularly carried on merely because they are conducted on an annually recurrent basis accordingly income derived from the conduct of an annual dance or similar fund raising event for charity would not be income from trade_or_business regularly carried on sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question the activities that is of producing or distributing the goods or performing the services involved and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides examples of instances where the gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business in example m an organization described in sec_501 operates a school for training children in the performing arts such as acting singing and dancing m presents performances by its students and derives gross_income from admission charges for the performances the students’ participation in performances before audiences is an essential part of their training since the income realized from the performances derives from activities which contribute importantly to the accomplishment of m’s exempt purposes it does not constitute gross_income from an unrelated_trade_or_business in example o an industry trade_association described in sec_501 presents a trade_show in which members of its industry join in an exhibition of industry products o derives income from charges made to exhibitors for exhibit space and admission fees charged to patrons or viewers of the show the purpose of the show is the promotion and stimulation of interest in and demand for the industry’s products in general and it is conducted in a manner reasonably calculated to achieve that purpose the stimulation of demand for the industry’s products in general is one of the purposes for which exemption is granted o consequently the activities productive of o’s gross_income from the show -- that is the promotion organization and conduct of the exhibition - contribute importantly to the achievement of the exempt_purpose and the income does not constitute gross_income from unrelated_trade_or_business revrul_58_502 1958_2_cb_271 concerns an organization that is exempt under sec_501 of the code and was formed for the purpose of promoting and conserving the best interests and true spirit of a game as embodied in its traditions the organization's membership is composed of regularly organized clubs throughout the united_states the organization is empowered to prescribe and enforce the rules and tests governing amateur standing the rules for the playing of the game and to hold each year championship tournaments and other such events the organization acts as the authoritative national body in the arbitration of controversies and in the final_determination of all questions relating to the game in the country in addition to the membership dues it receives the organization’s income is derived from the championship tournaments it sponsors the grant of radio and television broadcasting rights and from the sale of booklets containing the rules of the game the income derived from the grant of radio and television broadcasting rights is relatively insignificant in amount the ruling states that the activities performed by the organization the sponsorship of championship tournaments the sale of publications relating to rules etc are means for achieving the organization’s primary purpose and are directly related to the purpose for which the organization was granted exemption the grant of radio and television rights is found to be incidental to the purposes for which the organization was granted exemption and the income derived therefrom is not disproportionate in amount when compared to the size and extent of its tax-exempt activities consequently it is held that the income derived from the operation of the championship tournaments the sale of publications relating to rules and the grant of radio and television broadcasting rights is not subject_to the unrelated_business_income_tax imposed by sec_511 of the code revrul_69_268 1969_1_cb_160 concerns a hospital exempt under sec_501 which operates a cafeteria and coffee shop in its main building primarily for its employees and medical staff this enables hospital personnel to eat on the premises so as to be available for emergency situations and other hospital duties persons visiting patients in the hospital are permitted to use the facilities however the general_public is not encouraged to use them the ruling states that the maintenance of the cafeteria and coffee shop on the premises for employees and medical staff enables the hospital to operate more efficiently and thus contributes importantly to its exempt_purpose in addition because visitation of patients constitutes supportive therapy that assists in patient treatment and recovery permitting visitors to use the hospital cafeteria and coffee shop enables them to spend more time with the patients thus contributing importantly to the hospital’s exempt_purpose consequently the operation of the eating facilities does not constitute unrelated_trade_or_business within the meaning of sec_513 of the code revrul_74_399 1974_2_cb_172 concerns an art museum exempt under sec_501 that operates a dining room cafeteria and snack bar for use by its staff employees and members of the visiting public the eating facilities are accessible from the museum’s galleries and other public areas but not directly accessible from the street the patronage of the eating facilities by the general_public is neither directly nor indirectly solicited nor are the facilities designed to serve as a public restaurant the ruling states that operation of the eating facilities within the museum premises helps to attract visitors to the museum exhibits and allows visitors to devote more time to the museum's collection exhibits and other educational facilities than would be the case if they had to interrupt or terminate their tours to seek outside eating facilities at mealtimes in addition the eating facilities ennance the efficient operation of the museum by enabling museum staff and employees to remain on its premises throughout the workday thus the operation of the eating facilities is a service that contributes importantly to the accomplishment of the museum’s exempt purposes accordingly the operation of the eating facilities by the museum under these circumstances is substantially related to the museum’s exempt purposes and is not unrelated_trade_or_business within the meaning of sec_513 revrul_80_294 1980_2_cb_187 concerns an organization recognized as exempt under sec_501 of the code that was formed to promote interest in a particular sport to elevate the standards of the sport as a profession and to sponsor and conduct tournaments for the encouragement of its members the organization’s membership is open to all professional players of the sport in the united_states among its activities the organization conducts apprentice programs annual conventions and merchandise shows and tournaments its support is derived primarily from the sale of television broadcasting rights to its tournaments in this ruling the organization's tournament activities are deemed to be similar to those of the organization described in revrul_58_502 with the exception that its primary source of support is the sale of broadcasting in this latter case the sponsorship of tournaments and the sale of broadcasting rights rights with respect to those tournaments are found to directly promote the interest of those engaged in the sport by encouraging participation in the sport and by enhancing the general public’s awareness of the sport as a profession the amount of income derived from the sale of broadcasting rights is not by itself determinative of whether the activity furthers the purposes specified in sec_501 of the code thus under the circumstances described above sponsoring tournaments and selling broadcasting rights are activities directly related to the organization’s exempt purposes notwithstanding the amount of income it receives from those activities accordingly it is concluded that an organization exempt from federal_income_tax under sec_501 will not adversely affect its exempt status if its primary source of support is derived from the sale of broadcasting rights to the sports tournaments it conducts this ruling clarifies revrul_58_502 to remove the implication that the sale of television broadcasting rights to an organization’s tournaments furthers exempt purposes within the meaning of sec_501 only when the amount of income derived therefrom is insignificant in amount analysis part exempt status under sec_501 issue whether the reacquisition of direct control and operation of the t would adversely affect the tax-exempt status of m as an organization described in sec_501 of the code m is recognized as an organization described in sec_501 of the code its mission is to promote the enjoyment and involvement in the game of b m accomplishes its mission by enhancing the skills of its professionals and the opportunities of the general_public revrul_58_502 recognizes that the sponsorship and operation of championship tournaments are means by which an organization described in sec_501 and formed for the purpose of promoting and preserving a game achieves its primary purpose and that such tournaments are directly related to the purpose for which such organizations are granted exemption likewise the sponsorship and operation of the t are means of achieving m’s primary purpose of promoting the game of b and are directly related to the purpose for which m was granted exemption consequently m’s reacquisition of direct control and operation of the t from n would not adversely affect m’s tax-exempt status as an organization described in sec_501 of the code part unrelated_business_taxable_income upon the reacquisition of direct control and operation of the t m would derive income from a variety of activities conducted in conjunction with the t m has asked us to rule on whether the gross_income derived from certain of these activities would be considered unrelated_business_taxable_income under sec_512 to be includible in the computation of m’s unrelated_business_taxable_income the gross_income must be from a trade_or_business the conduct of which is not substantially related other than through the production of funds to m’s performance of its exempt functions and such trade_or_business must be regularly carried on see sec_1_513-1 trade_or_business the income that is the subject of the various ruling requests will be derived from activities that are carried on for the production_of_income from either the sale_of_goods or the performance of services thus such income is considered income from a trade_or_business see sec_1_513-1 regularly carried on in determining whether a trade_or_business from which m derives a particular amount of gross_income is regularly carried on consideration must be given to whether the activities that produce the income manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations see sec_1_513-1 and i when the business activities of an exempt_organization are engaged in only discontinuously or periodically they will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors on the other hand where the sales are not merely casual but are systematically and consistently promoted and carried on by the organization they meet the definition of regularly carried on for purposes of sec_512 see sec_1_513-1 the activities from which m will derive income are integral to the conduct of b tournaments and other sports tournaments and as such have no meaningfully comparable commercial counterparts outside the realm of sports competitions thus the determination of whether such activities are regularly carried on depends on whether the t are considered regularly carried on when compared to other b tournaments issue whether the t are regularly carried on in while there are many b tournaments held throughout the year only a few of those tournaments are considered major b tournaments among which are included the t general the sport of b is played and major b tournaments are held in the spring summer and fall of the year the four t that m will conduct are held over the course of the seasons in which major b tournaments are played q it summer and r and s in the fall is unlikely that any other organization exempt or nonexempt conducts as many as four major b tournaments in a year thus under the reasoning of sec_1 but even if the t were c i it could be said that the t are regularly carried on considered to be conducted intermittently it cannot be said that the activities that are integral to the t are conducted casually or without the competitive and promotional efforts typical of commercial endeavors as major b tournaments each t is widely heavily and continuously promoted in both print and online media each t has its own website that solicits ticket sales sponsors and volunteers year round consequently p q and s are held annually r is held biennially in the spring p in the the t and the activities integral to the t - ticket sales to the public concessions and the licensing of broadcasting rights - meet the requirements of regularity under the reasoning of sec_1_513-1 substantially related the gross_income that m derives from a t-related activity would be includible in m’s unrelated_business_taxable_income only if the conduct of the trade_or_business that produces the income is not substantially related other than through the production of funds to m’s exempt_purpose see sec_1_513-1 m is recognized exempt from federal_income_tax as an organization described in sec_501 m’s exempt_purpose is to promote the enjoyment and involvement in the game of b and to contribute to its growth by providing services to b professionals and the b industry m accomplishes its purpose by enhancing the skills of its professional members and the opportunities for amateurs employers manufacturers employees and the general_public thus if m derives income from an activity that does not contribute importantly to the accomplishment of such purpose within the meaning of sec_1_513-1 of the regulations that income would be considered income from an unrelated_trade_or_business issue whether the sale of admission tickets to the general_public for admissions to the tis substantially related to m’s exempt_purpose example under sec_1_513-1 of the regulations explains that income derived from admission charges to performances before audiences when such performances contribute importantly to the accomplishment of the organization’s exempt purposes does not constitute gross_income from unrelated_trade_or_business the t are performances of m’s member d before audiences - performances that promote the enjoyment and growth of the game of b and contribute to the professional growth and skill of the d thereby contributing importantly to m’s exempt purposes therefore income derived from admissions charges to the t does not constitute gross_income from unrelated_trade_or_business furthermore example under sec_1_513-1 of the regulations explains that admissions fees charged by a sec_501 organization to patrons and viewers of a show in which members of an industry join in an exhibition of industry products for the purpose of generally promoting and stimulating an interest in and demand for the industry’s products does not constitute gross_income from an unrelated_trade_or_business because the stimulation of demand for the industry’s products is one of the purposes for which exemption under sec_501 is granted similarly the sale of tickets to the general_public for admission to t at which d compete in the game of b does not constitute gross_income from an unrelated_trade_or_business because the t stimulate interest in the game of b which is one of the purposes for which m was granted exemption under sec_501 issue whether the sale of volunteer uniforms to t volunteers is substantially related to m’s exempt_purpose much of the actual labor performed at each t is performed by volunteers volunteers are required to wear uniforms while on duty during the t each volunteer pays a volunteer uniform fee in return for which the volunteer receives a volunteer uniform and credentials which give access to the grounds of the t for each day of the t as explained above the conduct of the t is substantially related to m’s exempt_purpose because it promotes the enjoyment and involvement in the game of b and contributes to its growth the successful conduct of the t is dependent on the work of volunteers just as many employers require their employees to purchase and wear uniforms while on the job t volunteers are required to wear uniforms so that they are more identifiable to the spectators and t officials who might require their services furthermore the volunteer uniform fee includes credentials that give the volunteer access to the t site and thus function as the volunteer’s admissions ticket to the t because the presence of a uniformed volunteer corps contributes importantly to the success of the t sales of volunteer uniform packages and additional uniform items to volunteers are substantially related to m’s exempt_purpose and would not be considered an unrelated_trade_or_business within the meaning of sec_513 issue whether food and beverage concessions to t patrons and volunteers is substantially related to m’s exempt_purpose during the t food and beverages are provided to spectators volunteers and t employees by concessionaires the t further m’s exempt_purpose by giving the general_public an opportunity to learn about and enjoy the game of b by watching the best d compete for the t championship the d in turn are given the opportunity to display and enhance their b skills by playing before a large gallery of spectators therefore the presence of spectators at a t is contributes importantly to furthering m’s mission of promoting the enjoyment and involvement in the game of b lasts for much of the daylight hours the t site is generally located far each day of a t from commercial food and beverage establishments without food and beverage concessions on the t site many spectators would have to cut short their attendance at like the operation of the cafeteria and snack the t when they became hungry or thirsty bar by the art museum described in revrul_74_399 which allowed visitors to devote more time to the museum’s collection the operation of food and beverage concessions at the t allows spectators to devote more time to watching the d compete in addition like the operation of the cafeteria by the hospital described in revrul_69_268 which enhanced the efficiency of the hospital by enabling medical staff to remain on site and be continuously available the t concessions enhance the efficient operation of the t by enabling volunteers and t officials to remain on the t site and continuously available throughout the day thus under the circumstances the food and drink concessions contribute importantly to the success of the t and are consequently substantially related to m’s exempt_purpose issue whether the licensing of broadcasting rights with respect to the t is substantially related to m’s exempt_purpose revrul_80_294 explicitly recognizes that an organization exempt under sec_501 c of the code will not adversely affect its exempt status if its primary source of support is derived from the sale of broadcasting rights to the sports tournaments it conducts insofar as the sale of such rights directly promotes the interests of those engaged in the sport likewise broadcasts of the t directly promote the interests of those engaged in the game of b by encouraging participation in the game and enhancing the public’s awareness of the game of b as a profession consequently the licensing of broadcasting rights with respect to the t contributes importantly to the success of the t and is therefore substantially related to m’s exempt_purpose conclusion in light of the foregoing we rule as follows the reacquisition of direct control and operation of the t by m will not adversely affect m’s tax-exempt status as an organization described in sec_501 of the code income from the sale of admission tickets to the general_public for admissions to the t is income derived from a trade_or_business that is substantially related to the purposes for which m was granted exemption under sec_501 of the code and is not considered to be gross_income from an unrelated_trade_or_business that is taxable under sec_511 income from volunteer uniform fees and from the sale of additional uniform items to be worn by volunteers while working at the t is income derived from a trade_or_business that is substantially related to m’s exempt purposes therefore such income is not considered gross_income from an unrelated_trade_or_business that is taxable under sec_511 of the code the commissions that m receives from concessionaires at the t from the provision of food and beverages to spectators t volunteers and t income derived from a trade_or_business that is substantially related to m's exempt purposes therefore such commissions are not considered gross_income from an unrelated_trade_or_business that is taxable under sec_511 of the code officials i sec_5 the licensing of broadcasting rights to the t is substantially related to the purposes for which m was granted exemption under sec_501 of the code therefore income from the licensing of broadcasting rights is not considered to be gross_income from an unrelated_trade_or_business that is taxable under sec_511 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven b grodnitzky manager exempt_organizations technical group enclosure notice
